DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
	The drawings submitted on June 16. 2020 are objected to for the following reasons: 
	1. With respect to figures 1 and 2, reference numeral “3” is not within either figure. The specification describes “main optical assembly 3” of figures 1 and 2 (such as paragraphs 0057 and 0091-0092); and
2. With respect to figures 1 and 2, in the specification, applicant states that reference number “2” is the image sensor. However, reference number “2” points to the filter wheel “6” and not to the structure below it. Correction is required. 
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the sight mark module is apparently a module for emitting fixation light i.e. the disclosed “sight mark” but is not providing any imaging. Therefore it is not understood how it can be in the same imaging plane as the sensor module. Furthermore, as shown in figures 1 and 2, sight mark module “5” appears to be orthogonally positioned with respect to the imaging module “2”. It is again not understood as to what is meant by nor how they could both be within the same imaging plane. This claim has been searched to the extent it could be understood.
 Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, applicant is claiming an “external trigger” but this is not explained anywhere within the specification i.e. where this triggering mechanism is located and what it is external relative to. As such, the claim lacks enablement. For purposes of examination, the assumed meaning of “an external trigger” is “a mechanism”. 
Claims 1-5, 7, 9, 12, 19-20 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1, 2, 7, 9, 12, 20, the claimed “main optical assembly” is vague and indefinite. Specifically, while the specification uses this term, it is neither explained or defined within the specification nor labeled within drawings. It is not clear if “main” is in terms of the function of the optical system, if it is in terms of the number of optical elements relative to the rest of the optical system, or if some other meaning is intended. As such, the intended meaning is not clear rendering the claim vague and indefinite. For purposes of examination, the assumed meaning within independent claim 1 is “wherein the illumination optical module comprises light emitting diodes…configured to emit light into a retina through at least a portion of the main optical assembly…the imaging system configured to pass the light reflected by the retina through at least a portion of the main optical assembly to image on the image sensor module to form an imaging optical path wherein the main optical assembly is that portion of the imaging system that includes all elements along the optical path from the eye to the imaging sensor” (with similar type meaning to independent claim 20 as appropriate).
	With respect to claim 1, the claimed “and each of the light emitting diodes is configured to emit light into a retina through the main optical assembly…” is vague and indefinite. Specifically, it is not just the location of the diodes that result in the light passing through the main optical assembly (as this term is understood) but it is also based on the location and placement of the lenses, mirrors, etc of the imaging system. As such, the intended meaning is not clear rendering the claim vague and indefinite. For purposes of examination, the assumed meaning is “and the imaging system is configured to emit light from the light emitting diodes into a retina through at least a portion of the main optical assembly…”. 
With respect to claims 1, 3, 7, the claimed “the light reflected by the retina is configured…” is vague and indefinite. Presumably, the claimed light path is not based on the configuration of the light but based on the configuration of the imaging system. Clarity is required. For purposes of examination, the assumed meaning is “the imaging system is configured such that the light reflected by the retina…”.  
	With respect to claim 4, the claimed “a surface of each of the lenses is configured to be coated…” is vague and indefinite. It is not clear if applicant is claiming “wherein each surface of each of the lenses is configured to be coated…” (the assumed meaning for purposes of examination), or instead, if applicant means “wherein at least one surface of each of the lenses is configured to be coated…” or if some other meaning is intended. 
	With respect to claim 5, the claimed “basic front objective lens” is vague and indefinite. It is not clear as to what type of structure, composition, index of refraction, etc would be required in order for the lens to be considered as “basic”. For purposes of examination, the term “basic” has not been given patentable weight and it is suggested that it be deleted from the claim for clarity. 
	With respect to claim 9, the claimed “the lateral compensator, and the axial compensator being located at the imaging optical path” is vague and indefinite. The assumed meaning is “the lateral compensator, and the axial compensator being located within the imaging optical path”. 
	With respect to claim 19, the claimed “high function”, high capacity”, “high performance” and “high speed” are all relative terms. It is not clear as to what would be considered as “high function” as “high capacity” etc. As such, the claim is vague and indefinite. For purposes of examination, none of the four terms mentioned above were given patentable weight. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allon et al publication number 2009/0153797.
	With respect to claim 1, Allon discloses the limitations therein including the following: a retinal imaging system (abstract); comprising an illumination module (figs 1A and 1B, paragraph 0058-0065, light source unit 12); a main optical assembly (figs 1A and 1B, the entire assembly excluding the light source unit 12); an image sensor module (figure 1A, 1B, paragraphs 0064-0065, 0069, image detector unit “18”). Note that paragraphs 0064-0065 with respect to figure 1B discloses that after the light is reflected off of the eye “16”, it then passes back through objective lens “108”, back through ring mirror 104A and then to an image sensor module that it is stated as not shown in figure 1B (paragraph 0065 i.e. “light returning from the illumination region i.e. on the eye, is collected by the same objective lens arrangement, passes through the hole in mirror 104A and is then processed by imaging optics (not shown here)”. Note that the imaging optics i.e. “image sensor module” is disclosed in figure 1A. Allon further discloses: the illumination module comprises light emitting diodes (paragraphs 0061); configured to emit light with different wavelengths (paragraph 0061); the light emitting diodes configured to emit light into a retina through at least a portion of the main optical assembly to form an illumination optical path (the assumed meaning, figures 1A, 1B, 0058-0066 disclosing light emitting diodes emitting light of differing wavelengths from light source unit which then proceeds through at least a portion of the main optical assembly to the retina at “16” with this entire optical path being considered as the “illumination optical path”); the light reflected by the retina is configured to pass through at least a portion of the main optical assembly to image on the image sensor to form an imaging optical path (figures 1A, 1B, paragraphs 0058-0066, the light reflected off the retina at “16” then proceeds back through at least a portion of the main optical assembly to image onto imaging sensor “18”). 
	With respect to claim 2, Allon further discloses the main optical assembly comprising a ring reflector (figure 1B, 6A, paragraph 0065, 0086, element “104A” of figure 1B and “34” of figure 6A as the ring reflector); the main optical assembly comprising an objective lens (figure 1B, paragraph 0064, objective lens “108”); the ring reflector is configured to reflect the light emitted by the illumination module toward the objective lens to finally reach the retina (figure 1B, paragraphs 0058-0066); the illumination path is configured to pass through the objective lens to the retina (figure 1B, paragraphs 0058-0066); the imaging optical path is configured to pass through the objective lens to reach the imaging sensing module (figures 1A, 1B, paragraphs 0058-0066, i.e. the light returning from the retina at “16” passes back through the objective lens “16”, through the opening of the ring mirror at “104” and then to the image sensor module at “18”). 
	With respect to claim 3, Allon further discloses a non-reflective through channel configured to be defined in the middle of the ring reflector, the light reflected by the retina passes through the objective, through the channel in the middle of the ring reflector to reach the image sensor (figures 1A, 1B, paragraphs 0065). 
	With respect to claim 5, Allon further discloses the objective lens comprising a front objective lens (fig 1B, the front most objective lens of “108”) and an auxiliary lens sequentially spaced apart from the front objective lens (figure 1B, any of the other lenses of “108” as the “auxiliary lens”). 
	With respect to claim 16, Allon further discloses an optical filter module to filter light for the illumination optical path and the imaging optical path (paragraphs 0108, 0112, filters “211” and “802” together as a “filter module” and filtering light for both the illumination and imaging optical paths). 
	With respect to claim 17, Allon further discloses a mechanism to synchronize an image shooting with an illumination flash (paragraph 0116). 
	With respect to claim 18, Allon further discloses a central control module configured to control the illumination module and the image sensing module (paragraph 0031). 
	With respect to claim 19, Allon further discloses real-time control software operating on a computing platform (paragraph 0031). 
	With respect to claim 20, Allon discloses a retinal imaging method having the method steps as claimed (see rejection of claim 1 above). 
Claim(s) 1, 14-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al publication number 2015/0374232.
	With respect to claim 1, Yoshino discloses the limitations therein including the following: a retinal imaging system (abstract); comprising an illumination module (fig 2A, paragraph 0032, the “illumination module” being considered from light source unit “14” to first combiner “32A”); a main optical assembly (fig 2A, paragraph 0029, the optical assembly from “32A” to the retina and then back to the image sensor “95” being considered as the “main optical path”); an image sensor module (fig 2A, paragraph 0029, image sensor “95”); the illumination module comprises light emitting diodes configured to emit light with different wavelengths (fig 2A, paragraph 0087 disclosing that the light source “14” can be a plurality of LED diodes of differing wavelengths); the light emitting diodes configured to emit light into a retina through at least a portion of the main optical assembly to form an illumination optical path (the assumed meaning, figures 2B, paragraph 0087 disclosing light emitting diodes of emitting light of differing wavelengths from light source unit “14” which then proceeds through at least a portion of the main optical assembly i.e. through lens “31” to the retina at “E” with this entire optical path being considered as the “illumination optical path”); the light reflected by the retina is configured to pass through at least a portion of the main optical assembly to image on the image sensor to form an imaging optical path (figure 2A, the light reflected off the retina at “E” then proceeds back through element “31” and through the other optical elements of the main lens assembly to be imaged onto imaging sensor “95”). 
	With respect to claim 14, Yoshino further discloses a sight mark module and a beam splitter (the embodiment of figure 4B, paragraph 0063, fixation target presenting portion “86” and beam splitter “87”); the sight mark module configured to transmit light through the beam splitter to guide a viewing direction of the eyes (paragraph 0063). 
	With respect to claim 15, Yoshino discloses the sight mark module and the image sensor module on the same plane (figure 4B embodiment, to the extent this is understood). 
	With respect to claim 18, Yoshino further discloses a central control module configured to control the illumination module and the image sensing module (paragraphs 0053-0062). 
	With respect to claim 19, Yoshino further discloses real-time control software operating on a computing platform (paragraphs 0053-0062). 
	With respect to claim 20, Yoshino discloses a retinal imaging method having the method steps as claimed (see rejection of claim 1 above). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allon in view of Yates publication number 2012/0229617. 
With respect to claim 4, Allon discloses as set forth above including disclosing a retinal imaging system that uses LED illumination sources and having an objective lens adjacent to the eye (see rejection of claim 1 above) but does not disclose the objective lens having surfaces coated with anti-reflection coating. The examiner takes Judicial Notice that it is well known in the art of optical systems including retinal imaging optical systems, to apply anti-reflective coatings to optical elements including objective lenses, for the purpose of reducing unwanted reflections. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the objective lens of Allon as including anti-reflective coatings since it is well known in the art of retinal imaging systems to have objective lenses as including anti-reflective coatings for the purpose of reducing unwanted reflections. Regardless, Yates teaches that in a retinal imaging system using LED illumination sources (figure 2A, abstract, paragraph 0025) that specifically the objective lens can comprise an anti-reflection coating for the purpose of reducing illumination source reflections (paragraph 0115). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the objective lens of Allon as including having an anti-reflection coating since Yates teaches that in a retinal imaging system using LED illumination sources similar to Allon, that specifically the objective lens can comprise an anti-reflection coating for the purpose of reducing illumination source reflections. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allon in view of Artal Soriano publication number 2019/0298170. 
With respect to claim 12, Allon discloses as is set forth above and further discloses: a field lens (figure 1B, paragraph 0064, field lens “102B”); an illumination optical path pupil plane (figure 1B, paragraph 0061, illumination pupil plane “105”); the field lens and the illumination optical path pupil plane located between the main lens assembly and the illumination module (fig 1B in which the “main lens assembly” can be considered as all of the elements from “102C” to the retina and then from the retina to the imaging sensor); the illumination optical path pupil plane located between the field lens and the illumination module (figure 1B). Allon discloses as is set forth above but does not disclose an aperture to control far field illumination located at the illumination pupil plane. Artal Soriano teaches that in a retinal imaging system having LED light sources of differing wavelengths, that an aperture to control far field illumination can be positioned at the illumination pupil plane for the purpose of providing improved imaging (fig 4, abstract, paragraphs 0041 i.e. aperture “D1” positioned at the illumination pupil plane). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the retinal imaging system of Allon as further having an aperture to control far field illumination located at the illumination pupil plane since Artal Soriano teaches that in a retinal imaging system having LED light sources of differing wavelengths, that an aperture to control far field illumination can be positioned at the illumination pupil plane for the purpose of providing improved imaging. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino. 
With respect to claim 17, Yoshino discloses as is set forth above including disclosing a filter within the imaging optical path (figure 2A, paragraph 0023, filter “94”) but does not disclose a separate filter in the illumination optical path. The examiner takes Judicial Notice that it is well known in the art of ocular imaging lens systems to include filters within the illumination optical path for the purpose of providing the desired filter of the illumination to provide the specific type of imaging required. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have a filter within the illumination optical path since it is well known in the art of ocular imaging lens systems to include filters within the illumination optical path for the purpose of providing the desired filter of the illumination to provide the specific type of imaging required. 
Claim(s) 2-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino in view of Aikawa publication number 2012/0050672. 
With respect to claim 2, Yoshino discloses as is set forth above and further discloses: the main optical assembly comprising an optical path combining element  (fig 2A, paragraph 0023, element “32A”); the main optical assembly comprising an objective lens (figure 2A, objective lens “31”); the optical path combining element configured to reflect the light emitted by the illumination module toward the objective lens to finally reach the retina (figure 2A); the illumination path is configured to pass through the objective lens to the retina (figure 2A); the imaging optical path is configured to pass through the objective lens to reach the imaging sensing module (figure 2A, i.e. the light returning from the retina at “E” passes back through the objective lens “31”, through the optical system and then to the image sensor module at “95”). With respect to claim 2, Yoshino discloses as is set forth above including disclosing a first optical path combining element i.e. “32A” as an element that reflects light from the illumination device at “14” to the eye and then allows light to pass through the first optical path combining element to be sensed at the image sensor at “95” but does not disclose the image path combining element as a ring reflector. However, Yoshino discloses that a ring reflector can be used as an optical path combining element to reflect light in one direction and allow light to pass through its center in another direction (fig 2A, paragraph 0026 ring reflector “34”). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the first optical path combining element i.e. “”32A” of Yoshino as being a ring reflector since Yoshino discloses this combining element as reflecting light in one path direction and allow light to pass in a second path direction and since Yoshino further teaches that a ring reflector can be used for this purpose to allow light to be reflected and transmitted as required. Regardless, Aikawa teaches that in a retinal imaging optical system in which light from an illumination module is projected to an eye by a reflecting means and then is passed through the reflecting means to be imaged onto an imaging sensor (abstract, fig 1) that specifically, the element providing the light reflecting and transmitting can be a ring reflector for the purpose of directing the light as required (fig 1, paragraphs 0024-0025, ring reflector “16”). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the light reflecting and transmitting element “32A” of Yoshino as being a ring reflector since Aikawa teaches that in a retinal imaging optical system in which light from an illumination module is projected to an eye by a reflecting means and then is passed through the reflecting means to be imaged onto an imaging sensor, that specifically, the element providing the light reflecting and transmitting can be a ring reflector for the purpose of directing the light as required. 
With respect to claim 3, Yoshino and Aikawa disclose and teach as is set forth above and Aikawa further teaches of the ring reflector having a non-reflected through channel such that the light reflected from the retina passes through an objective lens through the channel and is imaged at an imaging sensor (Aikawa, figure 1, paragraphs 0024-0025). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the ring reflector having a non-reflected through channel such that the light reflected from the retina passes through an objective lens through the channel and is imaged at an imaging sensor since Aikawa teaches of this for the purpose of directing the light as required. 
With respect to claim 4, Yoshino and Aikawa disclose and teach as is set forth above and the examiner takes Judicial Notice that it is well known in the art of optical systems including retinal imaging optical systems, to apply anti-reflective coatings to optical elements including objective lenses, for the purpose of reducing unwanted reflections. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the objective lens of Yoshino as including anti-reflective coatings since it is well known in the art of retinal imaging systems to have objective lenses as including anti-reflective coatings for the purpose of reducing unwanted reflections. 
With respect to claim 5, Yoshino and Aikawa disclose and teach as is set forth above and the examiner takes Judicial Notice that it is well known in the art of retinal imaging systems to have objective lens systems comprising a plurality of lens elements i.e. at least a main lens and an auxiliary lens for the purpose of including additional lens surfaces over which optical aberrations can be spread for the purpose of providing lens systems of reduced aberrations and improved imaging. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the objective lens of Yoshino as modified by Aikawa as including at least a main lens and an auxiliary lens since it is well known in the art of retinal imaging systems to have objective lens systems comprising a plurality of lens elements i.e. at least a main lens and an auxiliary lens for the purpose of including additional lens surfaces over which optical aberrations can be spread for the purpose of providing lens systems of reduced aberrations and improved imaging.
 With respect to claim 7, Yoshino and Aikawa disclose and teach as is set forth above and Yoshino further discloses the main optical assembly further comprises a folded optical path reflector in the imaging path (figure 2A, “92”); to such that light reflected from the retina is configured to reach the image sensor module (figure 2A); the folded optical path is disposed between the location of a ring reflector, as taught by Aikawa, and the image sensor (figure 2A). 
With respect to claim 8, Yoshino and Aikawa disclose and teach as is set forth above and Yoshino further discloses the illumination path between the illumination module and the location of the ring reflector, as taught by Aikawa (Yoshino, fig 2A, the optical path between “14” and “32A”) as being parallel to the optical path between the folded optical path reflector and the image sensor (Yoshino, fig 2A, the optical path between “92” and “95”).  
Double Patenting
Claims 1-5, 7, 9, 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/962,511 (herein’511). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
511 claims the limitations therein including the following: the limitations of claim 1 (‘511, claim 1); the limitations of claim 2 (‘511, claim 2); the limitations of claim 3 (‘511, claim 2); the limitations of claim 4 (‘511, claim 4); the limitations of claim 5 (‘511, claim 3); the limitations of claim 7 (‘511, claim 4); the limitations of claim 9 (‘511, claim 4); the limitations of claim 13 (‘511, claim 7); the limitations of claim 14 (‘511, claim 17); the limitations of claim 15 (‘511, claim 17); the limitations of claim 16 (‘511, claim 20); the limitations of claim 17 (‘511, claim 6); the limitations of claim 18 (‘511, claim 19); the limitations of claim 19 (‘511, claim 19); and the limitations of claim 20 (‘511, claim 1).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art Citations
	Cornsweet publication number 2016/0213249, Aikawa publication number 2012/0050672, Wada publication number 2010/0214535, Shimizu publication number 2008/0212027, and Matsumoto patent number 7,347,553 are being cited herein to show imaging systems and methods that also would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Allowable Subject Matter
Claims 6, 9-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections set forth above and upon overcoming the double patenting rejections above).
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of the claimed retinal digital imaging system specifically including, as the distinguishing features in combination with the other limitations, the main optical system comprising a ring reflector and an objective lens, the ring reflector configured to reflect the light emitted by the illumination module toward the objective lens to then reach the retina, the illumination module passing the light through the objective to the retina, the imaging optical path configured to pass through the objective lens to reach the image sensor module, and further wherein the objective lens is configured such that a field of view formed by the imaging system is configured to be at least 55 degrees and at most 80 degrees. Specifically, with respect to claims 9 to 11, none of the prior art either alone or in combination disclose or teach of the claimed retinal digital imaging system specifically including, as the distinguishing features in combination with the other limitations, the main optical system comprising a ring reflector and an objective lens, the ring reflector configured to reflect the light emitted by the illumination module toward the objective lens to then reach the retina, the illumination module passing the light through the objective to the retina, the imaging optical path configured to pass through the objective lens to reach the image sensor module, a folded optical path reflector disposed between the ring reflector and the image sensor module, and further comprising a lateral compensator located between the ring reflector and the folded optical path reflector configured to adjust a tolerance and alignment in a plane perpendicular to the optical axis of the imaging optical path and an axial compensator between the image sensor module and the folded optical path reflector and configured to adjust an axial offset. Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of the claimed retinal digital imaging system specifically including, as the distinguishing features in combination with the other limitations, the main optical system comprising a ring reflector and an objective lens, the ring reflector configured to reflect the light emitted by the illumination module toward the objective lens to then reach the retina, the illumination module passing the light through the objective to the retina, the imaging optical path configured to pass through the objective lens to reach the image sensor module, and wherein the illumination module further comprises a light energy monitoring module configured to record and monitor energy of each LED each time the LED emits light in real-time, and an energy cut-off function module configured to cut-off a light source when the energy of each of the LED’s emitting light once reaches a safety energy warning limit during operation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 22, 2022